DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishi et al. (US 2011/0083717) in view of Safir (US 2012/0129292), and further in view of Taniguchi et al. (US 2015/0155408).
Regarding 1, Nishi et al. discloses a method for manufacturing a concentrating photovoltaic sub-module comprising laminating a multi-layer assembly (or module laminate 10, see fig. 3) in a single step (or press-heating step, [0064-0078]), wherein the multi-layer assembly (10, fig. 3) comprises in succession:
a structural element (5b and 9) provided with a reflective first face (or back-surface sheet 9 provided with reflective member on the light receiving surface side described in [0049]) and a second face opposite the first face (see fig. 3), 
a photovoltaic receiver (or string 12) placed on the second face of the structural element (5b and 9);  
a layer (5a) made of transparent encapsulating material ([0034-0038]) covering at least an entire surface of the photovoltaic receiver (12), and 
a transparent protective layer (4) covering the layer made of transparent encapsulating material (5a) and covering at least an entire surface of the photovoltaic receiver (12).
Nishi et al. discloses forming a solar module (200, figs. 7 and 10) with a reflective face (9) having a curved predefined geometric shape by using a counter mold (28, figs. 8-9 and 11-12) having a counter curved geometric shape during the lamination (see figs. 8-9 and 11-12, [0095]).  
Nishi et al. shows the counter mold (28) having a concave surface to form the solar module with the reflective first face (or the back surface sheet 9 having reflective member on the light receiving surface side) having a convex predefined geometric shape (see figs. 8-9 and 11-12).
Nishi et al. does not show the curved predefined geometric shape of the solar module having the reflective face (9) to be a concave predefined geometric shape by using a counter mold having a convex surface such that the reflective face (or back surface sheet 9) is shaped into the concave predefined geometric shape by being brought into contact with the convex surface of the counter-mold.
Safir discloses laminating a photovoltaic solar sub-module to have the lower cover (56’) is brought into contact with the carrier (58, figs. 3A-C, [0090-0095]), wherein the carrier (58’) has a convex surface in order to form a solar module (or solar laminate 48’, fig. 4A) of a concave predefined geometric shape (see fig. 4A). The lower cover of Safir is equivalent to the back surface sheet of Nishi et al., and the carrier (58’) of Safir is equivalent to the board (28) of Nishi et al. and the counter mold of instant claims.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method Nishi et al. by using a counter mold (or the carrier or the board) having a convex surface to form a solar sub-module having a concave predefined geometric shape such that the lower cover of the solar sub-module is also shaped into the concave predefined geometric shape by being brought into contact with the convex surface of the counter mold during the lamination as taught by Safir, because Nishi et al. explicitly discloses forming the solar module having a curved shape ([0090]) and a concave is a curved shape. Such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the reflective first surface of the structural element (or the back surface sheet 9 provided with reflective member of Nishi et al.) is shaped into a concave-predefined geometric shape by being brought into contact with the convex surface of the counter mold, because the lower cover of Nishi et al. is the reflective first surface of the structural element (or the back surface sheet 9 provided with reflective member).
Nishi et al. teaches using laminating apparatus (2 in figs. 2 and 4-6, 22 in figs. 8-9, 32 in figs. 11-12) having a diaphragm sheet (15) for dividing the interior of the housing into upper housing (13a) and lower housing (13b), wherein the pressures of the upper housing and the lower housing are controlled by the vacuum pumps 16a and 16b, respectively (see figs. 2, 4-6, 8-9, and 11-12, [0054-0055]). Nishi et al. also discloses during the lamination the upper housing (13a) is moved down toward the lower housing (13b) gradually (see figs. 4-6) to apply a lamination pressure (or the final pressure, fig. 6) to a top of the counter mold (28, see figs. 4-6 and [0064-0084]). In other words, Nishi et al. discloses during the lamination, a uniform vertical load is gradually applied to a top of the counter mold applying a progressive pressure up to a plateau pressure, or the final pressure. 
Nishi et al. does not disclose the plateau pressure (or final pressure) to be 1000 mbar.
Taniguchi et al. discloses in a typical lamination process, a pressure of 10 to 100 kPa or so is used ([0140]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used the plateau pressure of 10 to 100 kPa as taught by Taniguchi et al. in the method of modified Nishi et al., because Taniguchi et al. teaches such pressure is typical in the lamination process. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the pressure of 100 kPa in the range 10 to 100kPa disclosed by Taniguchi et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. 100 kPa is 1000 mbar.

Regarding claim 2, modified Nishi et al. discloses a method as in claim 1 above, wherein Safir shows the concave predefined geometric shape of the solar module is parabolic (see fig. 4A). Therefore, the concave predefined geometric shape of the reflective face of the solar module is parabolic.

Regarding claim 3, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the lamination is a hot vacuum lamination, at a temperature condition equal to or higher than a crosslinking temperature of the transparent encapsulating material (or resin 5, [0068]). Nishi et al. also teaches crosslinking temperature of transparent encapsulating material) to be 70oC to 180oC (see [0037]). 
 Nishi et al. does not explicitly disclose the exact range of 120oC to 170oC. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 120oC to 170oC from the range 70oC to 180oC disclosed by Nishi et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

Regarding claim 4, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the encapsulating material (or resin 5) is made of EVA, polyolefin, silicone, polyvinyl butyral, functional polyolefin or of ionomer ([0034-0037]).

Regarding claim 5, modified Nishi et al. method as in claim 1 above, wherein Nishi et al. discloses the transparent protective layer (4) is made of glass, polycarbonate (or PC) or synthetic resin ([0032-0033]).

Regarding claim 7, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the photovoltaic receiver (12) is a set of photovoltaic cells (6) that are interconnected by strips (see figs. 1, 3-7, 9-10 and 12).

Regarding claim 8, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the photovoltaic cells (6) are silicon cells ([0039-0044]).

Regarding claim 10, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the structural element (5b and 9) including a resin layer (5b) and a back surface sheet (9) having a reflective member provided on the light receiving surface. In other words, Nishi et al. discloses the structural element is formed from a core (or the back surface sheet) flanked by two skins of resin layer (5b) and the reflective member, wherein  one of the two skins (or the resin layer 5b) is covered by a reflective film, or the reflective member, forming the reflective first face (9) of the sub- module.

Regarding claim 15, modified Nishi et al. discloses a method as in claim 1 above, wherein Nishi et al. discloses the structural element (5b and 9) comprises a reflecting member of aluminum ([0049]), which corresponds to the claimed aluminum mirror.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 1 above, and further in view of Loeckenhoff (US 2017/0278997).
Regarding claim 6, modified Nishi et al. discloses a method for manufacturing as in claim 1 above, wherein Nishi et al. discloses the photovoltaic receiver (12) is a set of photovoltaic cells (6) that are interconnected by wires (8 or 7, see figs. 1 and 3).
Modified Nishi et al. does not disclose using an IMS-PCB receiver such that the photovoltaic cells are interconnected by wires on the IMS-PCB receiver (or insulated metal substrate-printed circuit board).
Loeckenhoff discloses using a printed circuit board with an insulated metal substrate as a carrier (30, fig. 1) for semiconductor body (20, fig. 1).
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Nishi et al. by incorporating an IMS-PCB receiver (or a printed circuit board with an insulated metal substrate) as a carrier of the semiconductor body, or interconnected photovoltaic cells, as taught by Loeckenhoff, because Loekenhoff teaches the IMS-PCB functions as a carrier for the semiconductor body to enable a production as cost-effective as possible ([0007]). 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 1 above, and further in view of Lillington et al. (US Patent 5,902,417).
Regarding claim 9, modified Nishi et al. discloses a method as in claim 1 above.
Modified Nishi et al. does not explicitly disclose using photovoltaic cells that are multi-junction cells.
Lillington et al. discloses it is known in the art that multijunction solar cells have better conversion efficiency because the additional active layer results in more efficient use of the solar spectrum (see paragraph bridging cols. 1 and 2).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to modify the method of modified Nishi et al. by using multijunction solar cells as taught by Lillington et al., because Lillington et al. teaches it is known in the art that multijunction solar cells have better conversion efficiency because the additional active layer results in more efficient use of the solar spectrum.

Regarding claim 12, modified Nishi et al. discloses a method as in claim 10 above.
Modified Nishi et al. does not disclose the core is a honeycomb structure that is made of aluminum, aramid of Nomex type, polypropylene or polycarbonate.
Lillington et al. discloses using Kevlar, aluminum honeycomb is commonly used to support solar panels in space (col. 5, lines 45-47).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Nishi et al. by incorporating an aluminum honeycomb, or a honeycomb structure that is made of aluminum, as a support for the solar module/panel as taught by Lillington et al.
Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 10 above, and further in view of Stern et al. (US Patent 5, 344,496, Cite No. 1 of U.S. Patents in IDS 9/5/2020).
Regarding claims 11 and 14, modified Nishi et al. discloses a method as in claim 10 above, wherein Nishi et al. discloses the skin (5b) is made of polymer such as epoxy or acrylic resin (see [0034-0036]) and the other skin (or reflecting member) including aluminum or the like formed by vapor deposition ([0049]). The reflecting member corresponds to the reflective film (see claim 10 above).
Modified Nishi et al. does not disclose the skins are made of preimpregnated polymer/fiber material, wherein the polymer being chosen from polyester, epoxy or acrylic resin and the fiber being chosen from glass, carbon or aramid (claim 11); nor do they teach the reflective film is a polymer film containing a  silver or aluminum deposition.
Stern et al. discloses a reflecting member such as aluminized Mylar is highly reflective and preimpregnated resin with carbon fiber materials would form a highly polished surface without additional polishing (see col. 2 lines 46-64). It is noted that Mylar is a polyester and aluminized Mylar is a polymer film containing an aluminum deposition.
It would have been obvious to one skilled in the art at the time the invention was made to modify the method of modify Nishi et al. by forming the reflective film to include a polymer (e.g. polyester) containing aluminum deposition as taught by Stern et al., because Nishi et al. explicitly discloses the reflective film (or reflecting member) including aluminum and Stern et al. such reflective film is highly reflective. In addition, it would have been obvious to one skilled in the art at the time of the invention was made to have preimpregnated the skins, e.g. epoxy/acrylic resin and polyester resin, with carbon fiber materials as taught by Stern et al., because Stern et al. teaches such preimprenated resin would form a highly polished surface without additional polishing.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nishi et al. (US 2011/0083717) as applied to claim 10 above, and further in view of Clemens et al. (US 2008/0023061).
Regarding claim 13, modified Nishi et al. discloses a method as in claim 10 above, wherein Nishi et al. discloses the core of the structure element, or back surface sheet (9) having reflecting surface, of the is made of PET or the like ([0046]).
Modified Nishi et al. does not disclose the core is a foam.
Clements et al. discloses foam mirror, or element having reflecting surface, made polyurethane (or PU) is lightweight and inexpensive.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the method of modified Nishi et al. by having the core of the structure element, or the element having reflecting surface or mirror, is a foam made of polymer such as polyurethane (or PU) as taught by Clements et al., because Clements et al. teaches such structure element, or element having reflecting surface or mirror, would be lightweight and inexpensive. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues previous cited references do not teach the limitation “wherein during the lamination, a uniform vertical load is gradually applied to a top of the counter-mold applying a progressive pressure up to a plateau of 1000 mbar” as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726